Exhibit 24(b)(8.34) EIGHTH AMENDMENT OF PARTICIPATION AGREEMENT This Amendment by and among American Funds Distributors, Inc., American Funds Service Company, ING Life Insurance and Annuity Company, ReliaStar Life Insurance Company and ReliaStar Life Insurance Company of New York, is effective February 1, 2011. WHEREAS, the parties have entered into a Participation Agreement dated January 1, 2003, as amended (the "Agreement"); WHEREAS, on February 1, 2011, shares of the American Funds Global Balanced Fund will be offered for sale to the public; WHEREAS, the parties desire to add American Funds Global Balanced Fund to the Agreement; NOW, THEREFORE, in consideration of the premises and mutual covenants hereinafter contained, the parties hereby agree as follows: 1. American Funds Global Balanced Fund is added to the list of funds on Schedule A of the Agreement. 2. All other provisions of the Agreement remain in effect without change. [This section intentionally left blank] IN WITNESS WHEREOF, the parties hereto have executed and delivered this Agreement as of the date above. AMERICAN FUNDS DISTRIBUTORS, INC. By: /s/ Timothy McHale Name: Timothy McHale Title: Secretary Date: 3-25-11 AMERICAN FUNDS SERVICE COMPANY By: /s/ Ryan Rue Name: Ryan Rue Title: Asst. Vice President Reviewed for signature Date: 4-5-11 by AFS Contract Admin. AMC ING LIFE INSURANCE AND ANNUITY COMPANY By: /s/ Lisa S. Gilarde Name: Lisa S. Gilarde Title: Vice President Date: 3-9-11 RELIASTAR LIFE INSURANCE COMPANY By: /s/ Robert Garrey Name: Robert Garrey Title: Vice President Date: 3-9-11 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK By: /s/ Ralph Ferraro Name: Ralph Ferraro Title: Sr. Vice President Date: 3-9-11
